Citation Nr: 1045823	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-08 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
left sartorius strain at the anterior iliac spine, refractory.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from June 2005 to October 2005.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

Since the initial grant of service connection, the Veteran's left 
sartorius strain at the anterior iliac spine, refractory, has 
been manifested by left hip flexion and extension to at least 20 
degrees; no atrophy, weakness, edema, instability, redness, heat, 
abnormal movement; no more than a severe injury to Muscle Group 
XVIII; and complaints of pain.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent 
for left sartorius strain at the anterior iliac spine, 
refractory, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5252, 
5318 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim for service connection for left sartorius 
strain at the anterior iliac spine, refractory, was granted by a 
May 2007 rating decision.  The May 2007 rating decision assigned 
the Veteran's left sartorius strain at the anterior iliac spine, 
refractory, a noncompensable initial evaluation, effective from 
October 5, 2005.  The Veteran timely appealed this decision 
seeking an increased initial evaluation.  In June 2009, the RO 
issued a rating decision which granted an increased evaluation of 
30 percent for the Veteran's left sartorius strain at the 
anterior iliac spine, refractory, effective from October 5, 2005.  
The Veteran continues to seek a higher disability rating for this 
condition.  AB v. Brown, 6 Vet. App. 35 (1993) (finding that 
where a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal).

Once service connection is granted, the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's available service 
treatment records, as well as her identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
RO also scheduled the Veteran for an April 2010 VA examination of 
the joints to determine the severity of the Veteran's service-
connected left sartorius strain at the anterior iliac spine, 
refractory.  This VA examination was performed by a VA physician 
that had reviewed the Veteran's claims file, treatment records, 
examined the Veteran, and included rationales for the conclusions 
reached therein.  The Board therefore concludes that this 
examination is adequate for evaluation purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  
Moreover, the Veteran has not claimed that this examination was 
inadequate.  Id.  Finally, there is no sign in the record that 
additional evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In December 2009, the Board remanded this matter to the RO for 
additional evidentiary development, including obtaining the 
Veteran's updated treatment records and scheduling her for a VA 
examination to ascertain the current severity of her service-
connected left sartorius strain at the anterior iliac spine, 
refractory.  The RO subsequently sent a February 2010 letter to 
the Veteran requesting that she identify all medical treatment 
providers who have treated her for this condition since October 
2005.  No reply to this request appears in the record.  An April 
2010 VA examination of the joints was then conducted to determine 
the severity of the Veteran's left sartorius strain at the 
anterior iliac spine, refractory.  The report of this examination 
also noted that the Veteran had not followed up for any treatment 
of this condition for the past five years.  Accordingly, the 
directives of the Board's December 2009 remand have been 
accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where a Veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of disability 
existing at the time that the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous. . . ."  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  If later evidence indicates that 
the degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  Id.

Historically, the Veteran served on active duty from June 2005 to 
October 2005.  Service treatment records revealed that she was 
diagnosed with left hip strain shortly after beginning her basic 
military training.  A September 2005 medical board report noted a 
diagnosis of left sartorius strain at the anterior iliac spine, 
refractory, and recommended that the Veteran be discharged from 
the service.

The Veteran's service-connected left sartorius strain at the 
anterior iliac spine, refractory, is currently evaluated as 30 
percent disabling under Diagnostic Codes 5318-5252.  See 
38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5252, 5318 (2010).  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 
(2010).  The additional diagnostic code is shown after a hyphen.

Diagnostic Code 5318 pertains to Muscle Group XVIII, the function 
of which consists of outward rotation of the thigh and 
stabilization of the hip joint.  This diagnostic code provides a 
noncompensable rating for slight muscle injury, a 10 percent 
evaluation for a moderate muscle injury, a 20 percent evaluation 
for a moderately severe muscle injury, and a 30 percent 
evaluation, the highest available under this code section, for a 
severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 5318.  

Under Diagnostic Code 5252, a 30 percent evaluation is warranted 
where there is limitation of flexion of the thigh to 20 degrees.  
The maximum evaluation under this code section, a 40 percent 
evaluation, is warranted when there is limitation of flexion of 
the thigh to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.

In April 2008, a QTC examination was conducted.  The examination 
report noted the Veteran's complaints of pain in the left hip, 
back and lower left leg.  The Veteran described the severity of 
the pain as 4/10.  She also reported having a loss of strength, 
weakness, and easy fatigability due to her muscle injury.  
Physical examination revealed that the Veteran walked with a gait 
within normal limits.  The examination report noted that the 
condition involved Muscle Group XVIII, and palpation of the 
muscle revealed no loss of deep fascia or muscle substance and no 
impairment of muscle tone.  The report also noted that there was 
no muscle wound present, that muscle strength was graded as 5/5, 
that the muscle injury does not affect the function of the 
particular body part it controls, and does not involve any 
tendon, bone, joint or nerve damage.  Normal flexion of the hip 
was noted as 125 degrees, and normal extension was noted as 30 
degrees.  Range of motion testing of the left hip revealed 
flexion with pain beginning at 20 degrees, extension with pain 
beginning at 20 degrees, adduction with pain beginning at 17 
degrees, abduction with pain beginning at 13 degrees, external 
rotation with pain beginning at 55 degrees, and internal rotation 
with pain beginning at 40 degrees.  The examiner noted that the 
left hip joint function was additionally limited following 
repetitive use by pain and fatigue, with pain having the major 
functional impact.  The examiner further noted that the left hip 
joint function was not additionally limited following repetitive 
use by weakness, lack of endurance, and incoordination.  However, 
the examiner then states, "[t]he above additionally limit the 
joint function by 20 degrees."  The report concluded with a 
diagnosis of left sartorius strain at the anterior iliac spine, 
refractory.  

In December 2009, based upon inconsistencies in the April 2008 
QTC examination, the Board remanded this matter for an additional 
VA examination in order to ascertain the severity of the 
Veteran's service-connected left sartorius strain at the anterior 
iliac spine, refractory.

In April 2010, a VA examination for joints was conducted.  The VA 
examiner noted that the Veteran's claims folder had been 
reviewed, and the examination report included a summary of the 
pertinent treatment history of the Veteran's left sartorius 
strain at the anterior iliac spine, refractory.  The Veteran 
reported pain in the hip every morning at 7/10, which is reduced 
to a severity of 5/10 with Tylenol.  She indicated that the pain 
radiates into her lower back, and occasionally down into her left 
leg.  The pain reportedly increases with sitting, standing or 
walking for more than 10 minutes.  The Veteran reported that she 
had not sought any treatment for this condition since her 
discharge from active duty service in October 2005.  She denied 
any symptoms of instability, deformity, locking up or giving way.  
She also denied having any swelling, heat, redness, or drainage.  
The VA examiner noted that the Veteran had been sitting with her 
legs crossed in the waiting room prior to the examination, and 
that she quickly arose from the chair and walked quickly for 
several steps, before starting to limp.  The report noted that 
the left hip and left lower extremity were normal in appearance.  
Range of motion testing of the left hip revealed flexion to 110 
degrees, with pain at 100 degrees; adduction to 20 degrees, with 
pain at 10 degrees; abduction to 20 degrees, with pain at 10 
degrees; external rotation to 40 degrees, with pain at 40 
degrees; internal rotation to 20 degrees, with pain at 20 
degrees.  The report noted that no additional limitation of 
motion was indicated with repetitive use, and there was no 
objective evidence of edema, effusion, instability, redness, 
heat, abnormal movement, malalignment, or drainage.  There was 
objective evidence of tenderness on palpation to the left hip 
joint.  Muscle examination revealed normal muscle strength, mass, 
and tone in the lower extremity, both distally and proximally.  
The circumference of the left thigh and left calf were the same 
as the circumference on the right thigh and right calf.  The VA 
examiner noted pain radiating into the left anterior thigh, and 
the affected muscle group was the rectus femoris.  The VA 
examiner also noted that the disability of the affected muscle 
group would be considered "slight," and that there was no 
atrophy, weakness, or change in muscle tone in any of the muscle 
groups of the lower extremity.  The report noted that there was 
no loss of power, weakness, or lower threshold of fatigue on 
formal testing.  It also noted that there was no impairment of 
coordination or uncertainty of movement.  Neurological 
examination revealed some reduction to pin prick sensation in a 
stocking pattern affecting the left lower extremity of the knee.  
X-ray examination of the left hip revealed mild arthritic 
changes.  The report concluded with diagnoses of left sartorius 
strain and left hip mild degenerative disc disease.  The VA 
examiner further opined that there was no evidence that the 
arthritis of the left hip was due to her military service or was 
caused or aggravated by the Veteran's service-connected left 
sartorius strain.  In support of this opinion, the VA examiner 
noted that there was no evidence of left hip arthritis in the 
service, and the injury which she experienced was not severe 
according to the inservice treatment records.  In addition, the 
VA examiner noted that strain of a muscle alone does not lead to 
or predispose an individual to the development of arthritis.  The 
VA examiner further noted that the Veteran's findings on 
examination were all subjective in terms of the pain with range 
of motion testing, and the non-dermatomal sensory findings.  The 
VA examiner also opined that there was no objective evidence of 
neurological disease related to the Veteran's symptoms.  

After reviewing the Veteran's claims folder, the Board concludes 
that an evaluation in excess of 30 percent is not warranted at 
any time since the initial grant of service connection.  As noted 
above, a 30 percent rating is warranted for a severe muscle 
injury to Muscle Group XVIII.  This is also the highest 
evaluation available under Diagnostic Code 5318.  38 C.F.R. § 
4.73, Diagnostic Code 5318.  As discussed above, the VA examiner 
in April 2010 stated that the disability of the muscle group was 
only "slight."  Moreover, the physical examination revealed no 
atrophy, weakness, change in muscle tone in any of the muscle 
groups of the left lower extremity.  In addition, the report 
found that there was no loss of power, weakness, or lower 
threshold of fatigue on formal testing.  Additionally, arthritis 
of the left hip was shown that was not related to the Veteran's 
military service or to her service-connected left sartorius 
strain.  Although the April 2008 QTC examination included some 
inconsistencies, it did not include any findings indicating that 
this condition resulted in more than a severe muscle injury.  
Specifically, it noted that physical examination of Muscle Group 
XVIII revealed no loss of deep fascia or muscle substance, no 
impairment of muscle tone, no signs of lowered endurance or 
impaired coordination.  However, the report also states, "[t]he 
above additionally limit the joint function by 20 degrees."  
While these findings are inconsistent, and led to the April 2010 
VA examination being scheduled, they also do not warrant an 
increased rating under this Diagnostic Code 5318.  Thus, a higher 
rating not warranted.

The Board also finds that a higher disability rating is not 
warranted pursuant to Diagnostic Code 5252.  As noted above, the 
maximum evaluation under this code section, a 40 percent 
evaluation is warranted when there is limitation of flexion of 
the thigh to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.  A review of the April 2010 VA examination report noted a 
range of motion consisting of flexion to 110 degrees, with pain 
beginning at 100 degrees.  Although there was some tenderness to 
palpation of the hip joint, the report noted that no additional 
limitation of motion was indicated with repetitive use, and there 
was no objective evidence of edema, effusion, instability, 
redness, heat, abnormal movement, malalignment, or drainage.  The 
Board also notes that an April 2008 QTC examination noted 
findings reflecting left hip flexion limited to 20 degrees by 
pain.  Accordingly, the flexion exhibited by the Veteran's left 
hip did not meet the criteria required for an increased rating 
based upon limitation of flexion.  Accordingly, an initial 
evaluation in excess of 30 percent is not warranted under 
Diagnostic Code 5252.  

In making this determination, the Board has considered whether 
there was any additional functional loss not contemplated in the 
30 percent evaluation for the Veteran's left sartorius strain at 
the anterior iliac spine, refractory.  See 38 C.F.R. §§ 4.40, 
4.59 (2010); see DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, the April 2010 VA examination found no additional 
limitation of motion with repetitive use, and indicated that 
there was no atrophy, weakness or change in muscle tone.  The 
April 2008 examination noted that physical examination of Muscle 
Group XVIII revealed no loss of deep fascia or muscle substance, 
no impairment of muscle tone, and no signs of lowered endurance 
or impaired coordination.  Although report also states, "[t]he 
above additionally limit the joint function by 20 degrees," the 
findings are inconsistent and led to the April 2010 VA 
examination being scheduled.  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Part 4, whether or not they 
were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's left hip is not shown to be 
ankylosed, or analogous to a fractured femur or hip flail joint.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255 (2010).

The evidence shows no distinct periods of time since service 
connection became effective October 2005, during which 
manifestations of the Veteran's left sartorius strain at the 
anterior iliac spine, refractory, varied to such an extent that a 
rating greater or less than 30 percent would be warranted.  Thus, 
staged ratings are not in order, and a 30 percent rating for left 
sartorius strain at the anterior iliac spine, refractory, is 
warranted since the effective date of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria under the Rating Schedule reasonably describe the 
Veteran's disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is adequate, and no referral is 
required. 

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render her 30 percent 
rating inadequate.  The Veteran's left sartorius strain at the 
anterior iliac spine, refractory, is evaluated as a severe muscle 
injury pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5318, the 
criteria of which is found by the Board to specifically 
contemplate the level of disability and symptomatology exhibited 
by the Veteran's left sartorius strain at the anterior iliac 
spine, refractory.  When comparing the disability picture of the 
Veteran's left sartorius strain at the anterior iliac spine, 
refractory, with the symptoms contemplated by the Rating Schedule 
for a severe muscle injury, the Board finds that the Veteran's 
symptoms are more than adequately contemplated by a 30 percent 
disability rating for her service-connected left sartorius strain 
at the anterior iliac spine, refractory.  Specifically, the April 
2010 VA examination included examination findings of normal 
muscle strength, mass, and tone in the left lower extremity both 
distally and proximally.  The report also noted that there 
circumference of the left thigh and left calf were the same as 
the circumference of the right thigh and right calf.  Finally, 
the VA examiner stated that "[t]he disability of the affected 
muscle group would be considered slight."  

In addition, the RO has considered application of a higher rating 
under Diagnostic Code 5252.  Under this code section, a 30 
percent evaluation is warranted where there is limitation of 
flexion of the thigh to 20 degrees.  The range of motion testing 
in April 2008 found flexion was limited by pain to 20 degrees.  
The Veteran's April 2010 VA examination for joint revealed a 
range of motion consisting of flexion to 110 degrees, with pain 
at 100 degrees.  Moreover, the examination report noted that no 
additional limitation of motion was shown with repetitive use.  
It was also noted by the examiner that the left hip had 
degenerative joint disease that was not related to the Veteran's 
service or to her service-connected left sartorius strain.  Thus, 
the Rating Schedule more than reasonably describes the Veteran's 
disability level and symptomatology and, therefore, the currently 
assigned schedular evaluation is adequate and no referral is 
required.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an increased rating in excess 
of 30 percent for left sartorius strain at the anterior iliac 
spine, refractory, at any time during the period pertinent to 
this appeal, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. 
App. at 126.


ORDER

An initial evaluation in excess of 30 percent for left sartorius 
strain at the anterior iliac spine, refractory, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


